Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment after the Non-final office action filed on December 21, 2021, is acknowledged and has been entered. 
Claims 1-4, 7, 8, and 10-20 are pending.
Claims 16-18 have been withdrawn from consideration as being drawn to non-elected subject matter.
Claims 1-4, 8, 10 and 11 have been amended.	
Claims 19 and 20 have been added.
Claims 1-4, 7, 8, 10-15, 19 and 20 are currently being examined. 

MAINTAINED/MODIFIED REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 17/407,404
Claims 1-4, 7, 8, 10-15, 19 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/407,404 (reference application, Appl. 404). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of Appl. 404 teach a recombinant fusion protein, comprising an extracellular Ig-like domain of a signal-regulatory protein (SIRP), linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the signal-regulatory protein is SIRPα, wherein the extracellular Ig-like domain of the signal-regulatory protein is first extracellular Ig-like domain of signal-regulatory protein (SIRPαD1), wherein the amino acid sequence of SIRPαDI has at least 90% sequence identity to SEQ ID NO: 2 and wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophages (claim 1).
The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein each paratope of the Ig- like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope (claim 2).
The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein each paratope of the Ig- like anti-HER2 antibody is linked to an extracellular Ig-like 
The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein one paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope, and the other paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the light chain constituting that paratope (claim 4).
The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein the linker is a peptide of 10 to 30 amino acid residues (claim 5).
The claims of Appl. 404 teach the recombinant fusion protein of claim 5, wherein the linker is -(Gly-Gly-Gly-Gly-Ser)3- (SEQ ID NO: 22) (claim 6).
The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein the Ig-like anti-HER2 antibody comprises two heavy chains each having an amino acid sequence with at least 80%, 85%, 90%, 95%, 98% or 99% identity to SEQ ID NO: 6, and two light chains each having an amino acid sequence with at least 80%, 85%, 90%, 95%, 98% or 99% identity to SEQ ID NO: 8 (claim 7). The SEQ ID NOs: 6 and 8 are identical to SEQ ID NOs: 6 and 8 respectively. See Appendix at the end of this file.
The claims of Appl. 404 teach the recombinant fusion protein of claim 7, wherein each heavy chain has an amino acid sequence of SEQ ID NO: 6 (claim 8)
The claims of Appl. 404 teach the recombinant fusion protein of claim 7, wherein each light chain has an amino acid sequence of SEQ ID NO: 8 (claim 9).

The claims of Appl. 404 teach an expression vector comprising a polynucleotide of claim 10 (claim 11).
The claims of Appl. 404 teach a host cell comprising the expression vector of claim 11 (claim 12).
The claims of Appl. 404 teach a pharmaceutical composition, comprising the recombinant fusion protein of claim 1, and at least one pharmaceutical carrier (claim 13).
	SEQ ID NO: 2 of the instant application is the same as SEQ ID NO: 2 of Appl. 404:
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     643  100.0    125  1  US-17-407-404-2            Sequence 2, Appli

                                    ALIGNMENTS
RESULT 1
US-17-407-404-2
  Query Match             100.0%;  Score 643;  DB 1;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120

Qy        121 VVSGP 125
              |||||
Db        121 VVSGP 125

Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed fusion 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent No. 10,973,878
Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,973,878 B2 (thereinafter Pat. 878, Appl. 16/170,024) in view of in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Pat. 878 teach:

    PNG
    media_image1.png
    287
    610
    media_image1.png
    Greyscale

SEQ ID NO: 2 of the instant application is the same as SEQ ID NO: 2 of Pat. 878:
US-16-170-024A-2

  Query Match             100.0%;  Score 643;  DB 19;  Length 125;

  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120

Qy        121 VVSGP 125
              |||||
Db        121 VVSGP 125

As set forth above, the claims of Pat. 878 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an anti-PD-L1 (claim 1), through a linker (Gly4 Ser)3 (claim 1), wherein two paratopes of the anti-PD-L1 are linked to the N-terminus of the heavy chain (claim 4), and a pharmaceutical composition comprising the fusion protein (claim 14).  However, the claims of Pat. 878 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage. The claims of Pat. 878 do not teach the method of producing the fusion protein.
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Pat. 878 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with the paratope of an anti-PD-L1 antibody at the N-terminus of the heavy chain through a linker, and replace the anti-PD-L1 antibody with an anti-HER2 antibody, i.e. Trastuzumab taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.

Application No. 16/905,262
Claims 1-4, 7, 8, 11-15, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905,262 (thereinafter Appl. 262, Pub. No.: US 2021/0024598 A1) in Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 262 teach:

    PNG
    media_image2.png
    321
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    421
    608
    media_image3.png
    Greyscale

	SEQ ID NO: 2 of the instant application (the sequence on top) is aligned with SEQ ID NO: 2 of Appl. 262, as shown below:
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     637   99.1    583  1  US-16-905-262-2            Sequence 2, Appli


                                    ALIGNMENTS


RESULT 1
US-16-905-262-2

  Query Match             99.1%;  Score 637;  DB 1;  Length 583;
  Best Local Similarity   99.2%;  
  Matches  124;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 69

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db         70 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 129

Qy        121 VVSGP 125
              |||||
Db        130 VVSGP 134

As shown above, an N to A mutation would generate a SIRPaD1 comprising the SEQ ID NO:2 of the instant application.
	As set forth above, the claims of Appl. 262 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an Fc region (claim 1), a method of preparing the fusion protein (claims 9-13, and 18-20) and a pharmaceutical composition comprising the fusion protein (claim 14).  However, the claims of Appl. 262 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage.
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. 
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 262 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 

U.S. Patent No. 10,800,821
Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,800,821 B2 (thereinafter Pat. 821, Appl. 15/566,724) in view of in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).


    PNG
    media_image4.png
    292
    612
    media_image4.png
    Greyscale

SEQ ID NO: 2 of the instant application (the sequence on top) is aligned with SEQ ID NO: 6 of Pat. 821, as shown below:
US-15-566-724A-6

  Query Match             100.0%;  Score 643;  DB 17;  Length 374;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 69

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 129

Qy        121 VVSGP 125
              |||||
Db        130 VVSGP 134

As set forth above, the claims of Pat. 821 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an Fc region (claim 1). However, the claims of Pat. 821 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain 
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Pat. 821 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.

Application No. 17/412,445
Claims 1-4, 7, 8, 11-15, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/412,445 (thereinafter Appl. 445) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 445 teach a recombinant bi-functional fusion protein, comprising an extracellular Ig-like domain of a signal-regulatory protein (SIRP) of SIRPa (SIRPaD1), linked to an Fc region of an immunoglobulin comprising both CH2 and CH3 regions of the immunoglobulin, wherein: the SIRPaD1 comprises a mutation, wherein: the mutation corresponds to N to A at position 89 in full length SIRPa set forth in SEQ ID NO.: 2; wherein the recombinant bi-functional fusion protein comprises an amino acid sequence having at least 95% identity to the amino acid sequence set forth in SEQ ID NO.: 6., and the recombinant bi-functional fusion protein can bind to CD47 and Fcy Receptor, thereby blocking the binding of CD47 to the SIRP on surfaces of 
The claims of Appl. 445 teach a polynucleotide encoding the recombinant bi-functional fusion protein of claim 1 (claim 7).
The claims of Appl. 445 teach an expression vector comprising the polynucleotide of claim 7.
The claims of Appl. 445 teach a host cell comprising and expressing the polynucleotide of claim 7 (claim 8).
The claims of Appl. 445 teach a host cell comprising the expression vector of claim 8 (claims 9 and 10). 
The claims of Appl. 445 teach a pharmaceutical composition, comprising an effective amount of the recombinant bi-functional fusion protein of claim 1 (claim 11).
SEQ ID NO: 2 of the instant application (the sequence on top) is aligned with SEQ ID NO: 2 of Appl. 445, as shown below:
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     637   99.1    583  1  US-17-412-445-2            Sequence 2, Appli


                                    ALIGNMENTS


RESULT 1
US-17-412-445-2

  Query Match             99.1%;  Score 637;  DB 1;  Length 583;
  Best Local Similarity   99.2%;  
  Matches  124;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 69

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db         70 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 129

Qy        121 VVSGP 125
              |||||
Db        130 VVSGP 134

As shown above, an N to A mutation would generate a SIRPaD1 comprising the SEQ ID NO:2 of the instant application.
However, the claims of Appl. 445 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage. 
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl.445 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, and prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 

Application No. 16/489,360
Claims 1-9, 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 14-15, 18-19 of copending Application No. 16/489,360 (thereinafter Appl. 360, PUB. No.: US 2020/0095339 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 360 teach a recombinant bi-functional fusion protein, comprising an antibody specifically binding to CD20, wherein the protein comprises a 
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 3, wherein the peptide is a first extracellular domain of human SIRPa (claim 13).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 1, wherein the peptide is derived from SIRPa (claim 3).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 13, wherein the antibody contains a heavy chain and a light chain, and the peptide is linked to the N-terminus of the heavy chain of the antibody (claim 14).
The claims of Appl. 360 teach method of producing the fusion protein (claims 4-6 and 10).
The claims of Appl. 360 teach a pharmaceutical composition comprising the fusion protein (claim 8).
SEQ ID NO: 2 of the instant application (the sequence on top) is aligned with SEQ ID NO: 9 of Appl. 360, as shown below:
US-16-489-360-9

  Query Match             100.0%;  Score 643;  DB 20;  Length 133;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120

Qy        121 VVSGP 125
              |||||
Db        121 VVSGP 125



Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl.360 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to expand the application of the fusion protein and to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 


Response to Arguments
	For the Double Patenting rejections, applicant argues:

    PNG
    media_image5.png
    131
    631
    media_image5.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at 

NEW REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 8, 11-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23, of record), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11, of record), in view of Song (Song et al., US 2020/0157223 A1, Priority Date: 2018-05-08).
Lo teaches that healthy cells are spared from phagocytosis because the ubiquitously expressed CD47 on normal cells interacts with the signal regulatory protein alpha (SIRPα) on the macrophage triggering a self “don’t eat me” signal ([0004]). Cancer cells can escape immune surveillance by over-expressing CD47, rendering them resistant to macrophages. CD47 overexpression as a survival mechanism partly explains why many therapeutic antibodies have limited antitumor efficacy despite the fact that antibody-opsonized tumor cells are expected to engage the activating Fc receptors (FcR) on immune cells to elicit antibody-dependent cellular phagocytosis (ADCP) and antibody-dependent cellular cytotoxicity (ADCC) ([0005]).

Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) or a SIRPα variant having an amino acid sequence at least 80% identical to residues 3-115 of SEQ ID NO:6 or to 3-114 of SEQ ID NO:8 ([0008], claims 3-6) or to 1-115 of SEQ ID NO: 190 ([0042], [0141]), or 1-343 of SEQ ID NO:6 ([0012], claim 7). The IgV extracellular domain of SIRPα is the same as SIRPαD1, as evidenced by Hatherley (page 14568, § Production of the SIRPα N-terminal V domain (SIRPα d1)).
Lo teaches that the tumor antigen to which the immunoglobulin molecule or portion thereof binds is HER2 ([0041] and Example 5). 
Lo teaches anti-HER2 antibodies known in the art that could be useful in creating the fusion proteins, i.e. Trastuzumab, Pertuzumab ([0152]) and Example 5. Light chain of Trastuzumab has an amino acid sequence of SEQ ID NO: 8: 

    PNG
    media_image6.png
    199
    576
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    287
    572
    media_image7.png
    Greyscale

Heavy chain of Trastuzumab has an amino acid sequence which is 99.3% identical to SEQ ID NO: 6: 

    PNG
    media_image8.png
    242
    563
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    523
    572
    media_image9.png
    Greyscale


Lo teaches that the immunoglobulin molecule is an intact antibody (comprising a paratope of an Ig-like antibody) comprising an Fc domain (which would bind to FcRs on NK cells or macrophages) or an antigen portion of an antibody ([0036]-[0040]).
Lo teaches that when the immunoglobulin molecule is an intact antibody (comprising two heavy chains and two light chains), the SIRPα or SIRPα variants is connected to the N-terminus of the heavy chain, or the N-terminus of the light chain, and optionally, via a linker ([0038]). “Any of the immunoglobulin moieties disclosed herein may be linked to the CD47 binding agent at the N-terminus of the 
Lo teaches that the immunoglobulin fusion proteins of the invention may include a linker sequence that joins the CD47 binding agent portion of the fusion protein with the antibody or immunoglobulin portion of the fusion protein. A preferred linker is a (Gly4Ser) flexible linker of variable length. For example, the linker sequence is (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. In one embodiment, n=4. A (Gly4Ser) flexible linker of variable length may be introduced to optimize the targeting and effector functions ([0153]).
Lo teaches the fusion protein can be used to inhibit tumor growth in a mammal ([0167]).
Lo teaches that the fusion protein 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). Accordingly, that is understood by the ordinary artisan that SIRPs of the fusion protein would block binding of CD47 on cancer cells to SIRPs on surface of macrophage, the fusion protein would bind to antigen, i.e. HER2 on cancer cells to inhibit uncontrolled cancer cell growth, and bind to 
Lo teaches that the fusion proteins are generally produced recombinantly, using mammalian cells containing a nucleic acid or nucleic acids engineered to express the fusion protein ([0176]). A wide variety of suitable vectors (i.e. pTT5, Example 2), cell lines (i.e. Expi293fectin) can be used for fusion protein production ([0177], Examples 2 and 4).
Lo teaches pharmaceutical compositions comprising the fusion protein, i.e. include pharmaceutically effective amounts of a fusion protein and a pharmaceutically acceptable carrier ([0060], [0170-0171]).
Lo teaches as set forth above. However, Lo does not teach the SEQ ID NO:2 (an extracellular truncated variant of SIRPα) in the fusion protein. 
Song teaches that CD47 is widely expressed membrane glycoprotein, which interact with SIRPα as mutual receptor and ligand and forms a CD47-SIRPα signal complex thus triggering a series of reactions such as apoptosis, proliferation and immunity ([0006]).
Song teaches that the anti-CD47 antibody or SIRPα-Fc fusion protein and the like can relieve the inhibitory effect of CD47 on immune cells by blocking the CD47-SIRPα signaling pathway. However, high affinity anti-CD47 antibody cause toxic side effects such as red blood cell agglutination and anemia ([0007]).
Song teaches low affinity of SIRPα for blocking the interaction between CD47 and SIRPα ([0013]-[0016], [0187]).

RESULT 5
ID   BFU87836 standard; protein; 216 AA.
XX
DE   SIRPA D1-D2 extracellular domain, SEQ:31.
XX
KW   SIRPA; cancer; cytostatic; protein production; protein therapy;
KW   recombinant protein; signal-regulated protein alpha; therapeutic.
XX
CC PN   WO2018205936-A1.
XX
CC PF   08-MAY-2018; 2018WO-CN086050.
XX
CC PS   Claim 2; SEQ ID NO 31; 93pp; Chinese.
XX
SQ   Sequence 216 AA;

  Query Match             100.0%;  Score 643;  DB 27;  Length 216;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120

Qy        121 VVSGP 125
              |||||
Db        121 VVSGP 125


RESULT 6
BFU87837
ID   BFU87837 standard; protein; 300 AA.
DE   SIRPA D1-D2-D3 extracellular domain, SEQ:32.
XX
KW   SIRPA; cancer; cytostatic; protein production; protein therapy;
KW   recombinant protein; signal-regulated protein alpha; therapeutic.
XX

XX
CC PD   15-NOV-2018.
CC PF   08-MAY-2018; 2018WO-CN086050.
CC PS   Claim 2; SEQ ID NO 32; 93pp; Chinese.
SQ   Sequence 300 AA;

  Query Match             100.0%;  Score 643;  DB 27;  Length 300;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120

Qy        121 VVSGP 125
              |||||
Db        121 VVSGP 125

Song teaches that the low affinity variant is capable of antagonizing the immunosuppressive effect of CD47 ([0065]).
Song teaches that the bispecific recombinant proteins, i.e. anti-HER2 + low affinity SIRPα variant, can significantly enhance the tumor-targeting saturation binding abundance of a recombinant protein with an effect of modulating the function of macrophages and reduce non-tumor target side effects ([0188]).
Song teaches bispecific recombinant proteins, including anti-Her2(T)-Fc1-D1-D2-Fc2 (SEQ ID NOs: 20+21+27) and anti-Her2(P)-Fc1-D1-D2-Fc2 (SEQ ID NOs: 20+21+27), (page 15, Table 2), wherein anti-Her2(T) and anti-Her2(P) refer to Transtuzumab and Pertuzumab, respectively ([0229-0232]).
Song teaches that the bispecific recombinant proteins can bind to HER2 and CD47 on tumor cells ([0295-0299]).

Song teaches that administration of the bispecific recombinant proteins cause no detectable adverse effects ([0384-0385]).
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to make a bispecific fusion protein with an immunoglobulin fusion protein specific for both anti-HER2 antibody and SIRPα (or SIRPα variants), as taught by Lo, and use a low affinity SIRPα variant such as SEQ ID NO: 31 or 32, as taught by Song, because high affinity inhibitors to CD47-SIRPα might cause toxic side effects, as recognized by Song, and low affinity SIRPα variants show no detectable adverse effects, but still has strong anti-tumor activities when combined with anti-HER2 antibody in a bispecific recombinant protein format. One of ordinary skill in the art would have been motivated to use the SIRPα variant, taught by Song, in the fusion protein format, taught by Lo, to get a fusion protein with lower toxic side effects, as recognized by Song. Because Lo teaches the method of making the bispecific fusion protein, an ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention.
	Regarding claim 4, Lo and Song teach as set forth above. However, Lo and Song do not teach: “the recombinant fusion protein of claim 1, wherein one paratope of the anti-HER2 antibody is linked to an extracellular domain of SEQ ID NO: 2 at the N-terminus of the heavy chain constituting that paratope, and another paratope of the anti-
The ordinary artisan would have been motivated and assured of having a reasonable success in having made the instant claimed fusion protein based on the teachings of fusion protein, the method of production and assay the fusion protein, Lo and Song provide more than abundant disclosure to test and try the format: “one paratope of the anti-HER2 antibody is linked to an extracellular domain of SEQ ID NO: 2 at the N-terminus of the heavy chain constituting that paratope, and another paratope of the anti-HER2 antibody is linked to an extracellular domain of SEQ ID NO: 2 at the N-terminus of the light chain constituting that paratope”. The motivation would be to expand the options for the fusion proteins and to potentially get an enhanced therapeutic agent.

Conclusion
No claims are allowed.
All other objections and rejections set forth in the previous Office Action of September 24, 2021 is hereby withdrawn in view of amendments and Applicant’s arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642